 

 

 

 

PORTLAND GENERAL ELECTRIC COMPANY

OUTSIDE DIRECTORS' LIFE INSURANCE BENEFIT PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective as of March 12, 2003

Table of Contents

Page

 

ARTICLE I PURPOSE *

1.1 Purpose *

1.2 Effective Date *

ARTICLE II DEFINITIONS *

2.1 Administrative Committee *

2.2 Board *

2.3 Cash Value *

2.4 Cause *

2.5 Change in Control *

2.6 Company *

2.7 Compensation Committee *

2.8 Date of Participation *

2.9 Direct Subsidiary *

2.10 Indirect Subsidiary *

2.11 Insurer *

2.12 Merger Agreement *

2.13 Net Single Premium *

2.14 Outside Director *

2.15 PGC Board *

2.16 Participant *

2.17 Participant's Share *

2.18 Participating Company *

2.19 Participating Company's Share of Premium *

2.20 Plan *

2.21 Policy *

2.22 Retirement *

ARTICLE III PARTICIPATION *

3.1 Eligibility *

3.2 Election to Participate *

ARTICLE IV POLICY TITLE AND OWNERSHIP *

4.1 Policy Title *

4.2 Participating Company's Security Interest *

ARTICLE V PREMIUM PAYMENT *

5.1 Participating Company's Premium Payment *

5.2 Payment of the Participant's Share *

ARTICLE VI PARTICIPATING COMPANY'S INTEREST IN THE POLICY *

6.1 Collateral Assignment *

6.2 Limitations *

ARTICLE VII PARTICIPANT'S INTEREST IN THE POLICY *

7.1 Upon Surrender or Cancellation *

7.2 Upon Death *

7.3 Ownership of Cash Surrender Value *

ARTICLE VIII PLAN BENEFITS *

8.1 Upon Termination of Participation in the Plan *

8.2 Upon Termination of Service *

8.3 Upon Change in Control *

8.4 Upon Retirement *

ARTICLE IX DURATION OF THE PLAN *

9.1 Plan Continuation *

9.2 Termination of Arrangement *

ARTICLE X AMENDMENT AND TERMINATION OF PLAN *

10.1 Amendment *

10.2 Termination *

ARTICLE XI INSURER NOT A PARTY TO PLAN *

ARTICLE XII NAMED FIDUCIARY *

12.1 Administrative Committee; Compensation Committee *

12.2 Indemnity of Administrative Committee; Compensation Committee *

12.3 Availability of Plan Documents *

12.4 Cost of Plan Administration *

ARTICLE XIII CLAIMS PROCEDURE *

13.1 Claim *

13.2 Denial of Claim *

13.3 Review of Claim *

13.4 Final Decision *

ARTICLE XIV MISCELLANEOUS *

14.1 Liabilities for Benefits *

14.2 Allocation of Asset *

14.3 Protective Provisions *

14.4 Transfer of Participant's Interest in the Policy *

14.5 Terms *

14.6 Governing Law *

14.7 Validity *

14.8 Notice *

14.9 Successors *

14.10 Not a Contract of Service *

Schedule I: Death Benefits Payable under Plan

Exhibit A: Collateral Assignment

INDEX OF TERMS

 

TERM

PROVISION

PAGE

 

 

 

Administrative Committee

2.1

*

 

 

 

Board

2.2

*

 

 

 

Cash Value

2.3

*

Cause

2.4

*

Change in Control

2.5

*

Company

2.6

*

Compensation Committee

2.7

*

 

 

 

Date of Participation

2.8

*

Direct Subsidiary

2.9

*

 

 

 

Exchange Act

2.5-1

*

 

 

 

Indirect Subsidiary

2.10

*

Insurer

2.11

*

 

 

 

Named Fiduciary

12.1

*

Net Single Premium

2.13

*

 

 

 

Outside Director

2.14

*

 

 

 

Participant

2.15

*

Participant's Share

2.16

*

Participating Company

2.17

*

Participating Company's Share of Premium

2.18

*

PGC Board

2.19

*

PGE

2.5-1

*

Plan

2.20

*

Policy

2.21

*

 

 

 

Retirement

2.22

*

PORTLAND GENERAL ELECTRIC COMPANY

OUTSIDE DIRECTORS' LIFE INSURANCE BENEFIT PLAN



PURPOSE

Purpose

This Plan has been established to provide Outside Directors of Portland General
Corporation and Participating Companies with supplemental life insurance
protection for their families in the event of death under a spit dollar
arrangement.

Effective Date

Prior to March 12, 2003, the Portland General Electric Company (the "Company")
was a participating employer in the Portland General Holdings, Inc. Outside
Directors' Life Insurance Benefit Plan ("PGH Plan"). The Company's liabilities
under the PGH Plan consisted solely of liabilities attributable to benefits
accrued during the time that participants in the PGH Plan were serving as
directors of the Company prior to March 29, 1986 ("PGE Liabilities"). The Plan
is hereby established by the Company effective March 12, 2003, as a successor
plan with respect to all of the PGE Liabilities; on March 12, 2003, all of the
PGE Liabilities as of the close of business on March 11, 2003, were transferred
to the Plan, so that the Company had no remaining liability for the payment of
any benefits under the PGH Plan, and all of the PGE Liabilities became the
obligation of the Company under the Plan. Further, neither the Plan nor the
Company assumes or has any liability for the payment of any benefits owed by any
other participating employers in the PGH Plan, whether by reason of the Plan's
establishment, its sponsorship by the Company, the transfer of the PGE
Liabilities to the Plan, or otherwise.

 



DEFINITIONS

Administrative Committee

"Administrative Committee" shall mean the persons designated by the Board to
administer the Plan.

 

Board

"Board" shall mean the Board of Directors of Portland General Electric Company.

Cash Value

"Cash Value" shall mean the Policy's cash value as that term is defined in the
Policy.

Cause

"Cause" shall mean a breach of fiduciary duty while a member of the Board.

Change in Control

"Change in Control" shall mean an occurrence in which:

Any "person," as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than Portland
General Electric Company ("PGE"), any trustee or other fiduciary holding
securities under an employee benefit plan of PGE, or any Employer owned,
directly or indirectly, by the stockholders of PGE in substantially the same
proportions as their ownership of stock of PGE), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing thirty percent (30%) or more of the
combined voting power of PGE's then outstanding voting securities; or

During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by PGE's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the beginning of the period or whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority thereof.

Company

"Company" shall mean Portland General Electric Company, an Oregon corporation.

Compensation Committee

"Compensation Committee" shall mean the Compensation Committee of the Board.

 

Date of Participation

"Date of Participation" shall mean the earlier of the date on which the Policy
is issued or the date on which the Insurer agrees to bind coverage.

Direct Subsidiary

"Direct Subsidiary" means any corporation of which a Participating Company owns
at least eighty percent (80%) of the total combined voting power of all classes
of its stock entitled to vote.

Indirect Subsidiary

"Indirect Subsidiary" shall mean any corporation of which a Participating
Company directly and constructively owns at least eighty percent (80%) of the
total combined voting power of all classes of its stock entitled to vote. In
determining the amount of stock of a corporation that is constructively owned by
a Participating Company, stock owned, directly or constructively, by a
corporation shall be considered as being owned proportionately by its
shareholders according to such shareholders' share of voting power of all
classes of its stock entitled to vote.

Insurer

"Insurer" shall mean any insurance company issuing a Policy under this Plan.

Merger Agreement

"Merger Agreement" shall mean the Amended and Restated Agreement and Plan of
Merger by and among Enron Corp., Portland General Corporation and Enron Oregon
Corp., dated as of July 20, 1996, as that Agreement may be amended or restated
from time to time.

Net Single Premium

"Net Single Premium" shall mean the amount calculated by an enrolled actuary
selected by the Administrative Committee, required to obtain the level death
benefit promised in Table I, calculated using the 1983 Group Annuity Table male
rates and employing continuous functions.

Outside Director

"Outside Director" shall mean a member of the PGC Board who is not an employee
of Portland General Electric Company or any Direct Subsidiary or affiliate of
Portland General Electric Company.

Participant

"Participant" shall mean an Outside Director elected to the Board prior to
January 1, 1996, who has elected to participate in the Plan.

Participant's Share

"Participant's Share" shall mean the aggregate portion of premiums contributed
by the Participant.

Participating Company

"Participating Company" shall mean the Company or any affiliated or subsidiary
company designated by the Board as a Participating Company under the Plan, as
long as such designation has become effective and continues to be in effect. The
designation as a Participating Company shall become effective only upon the
acceptance of such designation and the formal adoption of the Plan by a
Participating Company. A Participating Company may revoke its acceptance of
designation as a Participating Company at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Participants and their beneficiaries of the Participating Company.

Participating Company's Share of Premium

"Company's Share of Premium" shall mean the aggregate amount of insurance
premium paid by the Participating Company less the Participant's Share.

PGC Board

"PGC Board" shall mean the Board of Directors of Portland General Corporation,
or the Board of Directors of the successor corporation established pursuant to
the Merger Agreement, or any Advisory Committee to the Portland General Electric
Company or the board or officers of a corporation qualifying as a Participating
Company of the Plan, including subsidiaries and joint venture partners, the
status of which shall be determined at the discretion of the Administrative
Committee.

Plan

"Plan" shall mean the Portland General Electric Company Outside Directors' Life
Insurance Benefit Plan, as amended from time to time.

 

Policy

"Policy" shall mean each life insurance policy which is issued by an insurer on
the life of the Participant.

Retirement

"Retirement" shall mean separation from service on the PGC Board as an Outside
Director, at the earlier of age seventy (70) or ten (10) years of Benefit
Service, as defined in the Company's Retirement Plan for Outside Directors.



PARTICIPATION

Eligibility

Eligibility shall be limited to Outside Directors who served on the PGC Board on
or before January 1, 1996.

Election to Participate

An Outside Director may elect to participate in the Plan by completing such
documents as may be prescribed by the Administrative Committee. An election made
to participate in the PGH Plan shall be treated as an election to participate in
the Plan.



POLICY TITLE AND OWNERSHIP

Policy Title

The Participant, or his transferee, shall be the owner of the Policy and may
exercise all ownership rights granted to the owner by the terms of the Policy,
except as herein provided. These shall include, but are not limited to, the
right to assign his interest in the Policy, the right to change the beneficiary
of that portion of the proceeds to which he is entitled under ARTICLE VII, and
the right to exercise settlement options.

Participating Company's Security Interest

The only rights in and to the Policy granted to a Participating Company shall be
limited to its security interest in the cash value of the Policy, as defined in
the collateral assignment attached as Exhibit A, and a portion of the death
benefit, as hereinafter provided under ARTICLE VI.



PREMIUM PAYMENT

Participating Company's Premium Payment

Each premium on the Policy shall be paid by the Participating Company as it
becomes due.

Payment of the Participant's Share

At the time of each premium payment by the Participating Company, the
Participant shall pay to the Participating Company an amount equal to the
economic benefit of said Policy enjoyed by the Participant. The economic benefit
shall be equal to the lesser of the Insurer's one-year term cost or the PS-58
rate.



PARTICIPATING COMPANY'S INTEREST IN THE POLICY

Collateral Assignment

Each Participant shall assign the Policy to the Participating Company as
collateral, under the form of collateral assignment attached as Exhibit A or one
substantially similar thereto. The assignment gives the Participating Company
the limited power to enforce its right to recover the Participating Company's
Share of Premium on the Policy and on a portion of the death benefit thereof.
Assignments of Policies made by participants under the PGH Plan shall continue
in effect under this Plan.

Limitations

The interest of the Participating Company in and to the Policy shall be
specifically limited to the following rights in and to the Cash Value and a
portion of the death benefit:

the right to recover the Participating Company's Share of Premium, in the event
the Policy is surrendered or canceled by the Participant, as provided in
Section 7.1;

the right to recover, upon the death of the Participant, all of the Policy
proceeds, in excess of that portion of the Policy proceeds payable to the
Participant's beneficiary or beneficiaries as provided in Paragraph 7.2;

the right to recover the Participating Company's Share of Premium, or to receive
ownership of the Policy, in the event of termination by the Participant in the
Plan, or in the event of termination of service in the Board of a Participating
Company as provided in Sections 8.1 and 8.2.



PARTICIPANT'S INTEREST IN THE POLICY

Upon Surrender or Cancellation

Upon surrender or cancellation of the Policy, the Participating Company shall be
entitled to receive a portion of the cash surrender value equal to the
Participating Company's Share of Premium. The balance of the cash surrender
value, if any, shall belong to the Participant.

Upon Death

Upon the death of the Participant, the beneficiary or beneficiaries designated
by the Participant shall be entitled to receive that portion of the Policy
proceeds equal to the amount set forth in Schedule I of this Plan.

Ownership of Cash Surrender Value

Notwithstanding any other provision in the Plan to the contrary, the Participant
shall at all times own a portion of the cash surrender value of the Policy equal
to the Participant's Share to the extent said cash surrender value exceeds the
Participating Company's Share of Premium.

7.4 Nonduplication of Benefits

The PGE Liabilities shall be payable under this Plan, but no benefits shall be
earned under this Plan which duplicate benefits earned under the PGH Plan.

 

 

 

 

 



PLAN BENEFITS

Upon Termination of Participation in the Plan

In the event the Participant terminates participation in the Plan prior to
leaving service on the PGC Board, the Participant shall execute any and all
instruments that may be required to vest ownership of said Policy in the
Participating Company. Participating Employer shall purchase from the
Participant the Participant's interest in the cash surrender value set forth in
Section 7.3 above for an amount equal to the Participant's Share. Thereafter,
the Participant shall have no further interest in the Policy or this Plan.

Upon Termination of Service

In the event of termination of service on the PGC Board for Cause (as determined
by the Compensation Committee) before Retirement, the Participant shall execute
any and all instruments that may be required to vest ownership of said Policy in
the Participating Company. Participating Employer shall purchase from the
Participant the participant's interest in the cash surrender value set forth in
Section 7.3 above for an amount equal to the Participant's Share. Thereafter,
the Participant shall have no further interest in the Policy or this Plan.

In the event of termination of service on the PGC Board of any Participating
Company because of accepting a position of public service, or other reason not
considered for Cause before Retirement, the Participant may elect either to:

reimburse the Participating Company an amount equal to the Participating
Company's Share of Premium, whereupon receipt of payment from the Participant,
the Company shall release the collateral assignment and thereafter shall have no
further interest in the Policy, or

execute any and all instruments that may be required to vest ownership of said
Policy in the Participating Company. Thereafter, the Participant shall have no
further interest in the Policy or this Plan.

In the event of termination of service on the PGC Board, occurring at least one
(1) year from the Effective Time, as defined in the Merger Agreement, the
Participant shall be deemed to have retired for purposes of this Plan and shall
be eligible to make the election specified in Section 8.4.

In the event of involuntary termination of service on the PGC Board, without
Cause, occurring during the one (1) year period beginning with the date the
stockholders of PGC approve the Merger Agreement, the Participant shall be
entitled to the Change in Control benefit specified in Section 8.3.

Upon Change in Control

In the event of a Change in Control, within sixty (60) days of such Change in
Control, the Participating Company shall:

determine to what extent the cash value exceeds the Net Single Premium and
recover the excess, if any; and

upon recovery of the excess, release the collateral assignment and thereafter
have no further interest in the Policy; and

pay to each Participant an amount equal to the excess, if any, of the Net Single
Premium over the cash value released to the participant in 8.3-2 above.

Upon Retirement

In the event of termination from service on the PGC Board at or after
Retirement, the Participant may elect either to:

reimburse the Participating Company an amount equal to the Participating
Company's Share of Premium, whereupon receipt of payment from the Participant,
the Company shall release the collateral assignment and thereafter shall have no
further interest in the Policy, or

continue participation in the Plan with the Company continuing to pay premiums
pursuant to ARTICLE V.



DURATION OF THE PLAN

Plan Continuation

Subject to the provisions of Article 8, this Plan shall continue with respect to
each Participant until such time as the Cash Value of the Policy on a
Participant is sufficient to permit:

the Participating Company to recover the Participating Company's Share of
Premium; and

the Participant to recover an amount equal to the federal and state income tax
he will incur as a result of termination of the split dollar arrangement; and

the death benefit to continue to the Participant's age ninety-five (95) with no
further premium outlay based upon then current interest assumptions.

Termination of Arrangement

When the standard required by ARTICLE VI is achieved and upon the Participating
Company's receiving the Participating Company's Share of Premium, the split
dollar arrangement with that Participant shall terminate. The Participating
Company shall release the collateral assignment and thereafter, shall have no
further interest in the Policy.



AMENDMENT AND TERMINATION OF PLAN

Amendment

The Administrative Committee may amend the Plan from time to time as may be
necessary for administrative purposes and legal compliance, provided, however,
that no such amendment shall affect the benefit rights of Participants or
Beneficiaries in the Plan. Prior to achieving the standard required by Section
9.1, the Compensation Committee may not amend, modify or revoke this Plan in a
manner that reduces the rights of the Participant under this Plan.

Termination

The Board of each Participating Company may at any time, in its sole discretion,
terminate the Plan in whole or in part for that Participating Company, such that
no future Participants will be allowed into the Plan. However, no such
termination shall adversely affect the benefits of Participants which have
accrued prior to such action, the benefits of any Participant who has previously
retired, the benefits of any beneficiary of a Participant who has previously
died, or already accrued Plan liabilities between Participating Companies.



INSURER NOT A PARTY TO PLAN

An Insurer shall be bound only by the provisions of and endorsements on the
Policy, and any payments made or action taken by an Insurer in accordance
therewith shall fully discharge it from all claims, suits and demands of all
persons whatsoever. Except as specifically provided by endorsement on the
Policy, it shall in no way be bound by the provisions of this Plan.



NAMED FIDUCIARY

Administrative Committee; Compensation Committee

The Administrative Committee is hereby designated the "Named Fiduciary" until
removal by the Board. As Named Fiduciary, the Administrative Committee shall be
responsible for the management, control and administration of the Plan
established herein. The Administrative Committee may allocate to others certain
aspects of the management and operation responsibilities of the Plan, including
the employment of advisors and the delegation of any ministerial duties to
qualified individuals.

Indemnity of Administrative Committee; Compensation Committee

Each participating Company shall indemnify and hold harmless the Administrative
Committee and the Compensation Committee and their individual members against
any and all claims, loss, damage, expense or liability arising from any action
or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct.

Availability of Plan Documents

Each Participant shall receive a copy of this Plan, and the Administrative
Committee shall make available for inspection by an Participant a copy of the
rules and regulations used in administering the Plan.

Cost of Plan Administration

The Company shall bear all expenses of administration. However, a ratable
portion of the expense shall be charged back to each Participating Company.

 

 

 

 

 

 

 



CLAIMS PROCEDURE

Claim

Claims for any benefits due under the Plan or upon surrender of the Policy shall
be made in writing by the Participating Company, and the Participant or his
designated beneficiary or beneficiaries, as the case may be, to the Named
Fiduciary or his delegatee who shall respond in writing as soon as practicable.

Denial of Claim

In the event a claim is denied or disputed, the Named Fiduciary shall, within a
reasonable period of time after receipt of the claim, notify the Participating
Company, and the Participant or his designated beneficiary or beneficiaries, as
the case may be, of such denial or dispute listing:

The reasons for the denial or dispute; with specific reference to the Plan
provisions upon which the denial or dispute is based;

A description of any additional material or information necessary and an
explanation of why it is necessary; and

An explanation of the Plan's claim review procedure.

Review of Claim

Within sixty (60) days of denial or notice of claim under the Plan, a claimant
may request that the claim be reviewed by the Named Fiduciary. The claim or
request shall be reviewed by the Named Fiduciary, who may, but shall not be
required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

Final Decision

The decision of the Administrative Committee on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and the relevant plan provisions. All decisions on
review shall be final and bind all parties concerned.



MISCELLANEOUS

Liabilities for Benefits

Except as otherwise provided in this Section, liability for the payment of a
Participant's benefit pursuant to this Plan shall be borne solely by the
Participating Company for which the Participant serves during the accrual or
increase of the Plan benefit, and no liability for the payment of any Plan
benefit shall be incurred by reason of Plan sponsorship or participation except
for the Plan benefits of a Participating Company's own advisors or Board
members. Provided, however, that each Participating Company, by accepting the
Board's designation as a Participating Company under the Plan and formally
adopting the Plan, agrees to assume secondary liability for the payment of any
benefit accrued or increased while a Participant serves on the board of
directors of a Participating Company that is a Direct Subsidiary or Indirect
Subsidiary of the Participating Company at the time such benefit is accrued or
increased. Such liability shall survive any revocation of designation as a
Participating Employer with respect to any liabilities accrued at the time of
such revocation. Nothing in this paragraph shall be interpreted as prohibiting
any Participating Company or any other person from expressly agreeing to
assumption of liability for a Plan Participant's payment of any benefits under
the Plan.

Allocation of Asset

The interests of each Participating Company in and to the Policy as described in
Section 6.2 shall be allocated, if applicable, pro rata among those
Participating Companies who employed the Participant and reported the
Participant as being on their payroll during the accrual or increase of the Plan
benefit. Such allocation of asset shall survive any revocation of designation as
a Participating Company or termination of the Plan with respect to any asset
accrued at the time of such revocation or termination.

Protective Provisions

A Participant will cooperate with the Participating Company by furnishing any
and all information requested by the Participating Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examination as the Participating Company may deem necessary and taking such
other action as may be requested by the Participating Company.

 

 

 

 

Transfer of Participant's Interest in the Policy

In the event a Participant shall transfer all of his interest in the Policy,
then all of a Participant's interest in the Policy shall be vested in his
transferee, who shall be substituted as a party hereunder, and a Participant
shall have no further interest in the Policy.

Terms

In this Plan document, unless the context clearly indicates the contrary, the
masculine gender will be deemed to include the feminine gender, and the singular
shall include the plural.

Governing Law

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Oregon, except as preempted by federal law.

Validity

In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provisions had never been inserted herein.

Notice

Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail to the Administrative Committee or to
the Secretary of Company. Notice to the Administrative Committee, if mailed,
shall be addressed to the principal executive offices of the Participating
Company. Notice mailed to the Participant shall be at such address as is given
in the records of the Participating Company. Notices shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.

Successors

The provisions of this Plan shall bind and inure to the benefit of each
Participating Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Participating Company, and
successors of any such corporation or other business entity.

 

Not a Contract of Service

The terms and conditions of this Plan shall not be deemed to constitute a
contract of service between a Participating Company and a Participant, and
neither a Participant nor a Participant's Spouse or Dependent shall have any
rights against a Participating Company except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained on the Board of a Participating Company nor
shall it interfere with the Participant's right to terminate his directorship at
any time.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
officers thereunto duly authorized this 19 day of March , 2003.

PORTLAND GENERAL ELECTRIC COMPANY

 

By: /s/Arleen N. Barnett

Its: Vice President

 

 

 

 

 

 

SCHEDULE I

 

DEATH BENEFITS PAYABLE UNDER

PORTLAND GENERAL ELECTRIC COMPANY

OUTSIDE DIRECTORS' LIFE INSURANCE BENEFIT PLAN

 

 

 

 

 

 

 

Outside Directors $200,000

EXHIBIT A

COLLATERAL ASSIGNMENT

 

THIS ASSIGNMENT, made and entered into and effective this day of , 19 , by the
undersigned as owner (the Owner) of that certain Life Insurance Policy No.
issued by (Insurer) and any supplementary contracts issued in connection
therewith (said policy and contracts being herein called the Policy), upon the
life of (Insured), to Portland General ____________, an Oregon corporation (the
Assignee).

WITNESSETH:

WHEREAS, the Insured is a Director of the Assignee; and

WHEREAS, said Assignee desires to provide the Insured with supplemental life
insurance protection by contributing a portion of the annual premium due on the
Policy, as more specifically provided for in the split dollar arrangement set
forth in the Outside Directors' Life Insurance Benefit Plan (the Plan), a copy
of which is attached hereto, incorporated by reference and made a part hereof;
and

WHEREAS, in consideration of the Assignee agreeing to pay a portion of the
premium, the Owner agrees to grant the Assignee an interest in the policy as
security for the recovery of the Assignee's premium outlay.

NOW THEREFORE, for value received, the undersigned hereby assigns, transfers and
sets over to the Assignee, its successors and assigns, the following specific
rights in the Policy, subject to the following terms and conditions:

1. This Assignment is made, and the Policy is to be held, as collateral security
for the premium payments made by Assignee, pursuant to the terms of the Plan.

2. The Assignee's interest in the Policy shall further be limited to:

a. the right to recover the aggregate amount of insurance premium paid by the
Assignee less the aggregate portion contributed by the Participant (the
Assignee's Share of Premium) in the event the Policy is surrendered or canceled
by the Owner as provided in Section 7.1 of the Plan,

b. the right to recover, upon the death of the Participant, all proceeds in
excess of the death benefit promised in Schedule I of the Outside Directors'
Life Insurance Benefit Plan,

c. the right to recover the Assignee's Share of Premium, the right to recover
the excess of cash value over the Net Single Premium, or the right to receive
ownership of the Policy in the event of termination of the split dollar
arrangement as provided in Article 8 of the Plan.

3. Except as specifically herein granted to the Assignee, the Owner shall retain
all incidents of ownership in the Policy including, but not limited to, the
right to assign his interest in the Policy, the right to change the beneficiary
of that portion of the proceeds to which he is entitled under Article 6 of the
Plan, and the right to exercise all settlement options permitted by the terms of
the Policy. Provided, however, that all rights retained by the Owner shall be
subject to the terms and conditions of the Plan.

4. The Assignee shall, upon request, forward the Policy to the Insurer, without
unreasonable delay, for endorsement of any designation of change of beneficiary,
any election of optional mode of settlement, or the exercise of any other right
reserved by the Owner hereunder.

5. The Insurer is hereby authorized to recognize the Assignee's claims to rights
hereunder without investigating the reason for any action taken by the Assignee,
the amount of its Share of Premium, the existence of any default therein, the
giving of any notice required herein, or the application to be made by the
Assignee of any amounts to be paid to the Assignee.

The signature of the Assignee shall be sufficient for the exercise of any rights
under the Policy assigned hereby to the Assignee, and the receipt of the
Assignee for any sums received by it shall be a full discharge and release
therefore to the Insurer.

6. The insurer shall be fully protected in recognizing the requests made by the
Owner for surrender of the Policy with or without the consent of the Assignee,
and, upon such surrender, the Policy shall be terminated and shall be of no
further force or effect.

7. Upon the full payment to the Assignee of its Share of Premium, or in the
event of a Change in Control upon recovery of the excess of cash value over the
Net Single Premium the Assignee shall release the Collateral Assignment and
reassign to the Owner all specific rights included in this Collateral
Assignment.

IN WITNESS WHEREOF, the undersigned Owner has executed this Assignment the date
and year first above written.

 

 



Witness Owner